Los hechos están expresados en la opinión.
OPINIÓN EMITIDA POR EL
JUEZ PRESIDENTE SR. HERNANDEZ
CON LA CUAL ESTÁ CONPORME EL JUEZ ASOCIADO SR. ALDREY.
Se trata de recurso de apelación interpuesto por la parte demandante contra sentencia que en el caso arriba expresado pronunció la Corte de Distrito de San Juan, Sección Ia., en 22 de diciembre de 1915 desestimando la demanda sin especial condenación de costas.
En dicha demanda se pide que se declare nula la venta otor-gada por Rosa Torrens en representación de los demandantes a favor de Juan Ronre Dalmau por escritura de 5- de marzo' *786de 1897 con. relación a los condominios correspondientes a dichos demandantes en la finca rústica que se describe en la demanda, y nula también la venta hecha por Eoure Dalmau a J. Ochoa y Hermano de dichos condominios, por escritura de 29 de mayo de 1903, y las inscripciones consiguientes, de-clarando además qne dichos condominios corresponden a los demandantes y condenando a la sociedad demandada a reinte-grarlos a los mismos demandantes con sus frutos y rentas percibidos y podidos percibir, de los cuales deberá rendir-cuenta detallada y justificada, con costas, desembolsos y ho-norarios de abogado a cargo de la demandada.
Los hechos determinantes de la acción que la corte a quo «estima probados, son los siguientes:
(a) A cada uno de los demandantes corresponde en la finca descrita en la demanda un condominio de 1 /9 parte de la mitad o sean 2/19 partes en plena propiedad y un condominio de 1/8 parte de 2/19 partes en nuda propiedad.
(b) Eosa Torrens en representación de los demandantes y como madre investida de patria potestad sobre los mismos vendió a Juan Eoure Dalmau por escritura de 5 de marzo de 1897 ante el notario don Antonio Alvarez Nava los condo-minios a que se deja hecha referencia mediante autorización del Juzgado de Primera Instancia de Catedral obtenida por auto de 25 de febrero de 1897, teniendo entonces como tam-bién al tiempo de solicitarse la autorización y otorgarse dicha ■escritura doña Eosa Torrens y sus hijos menores su resi-dencia, domicilio y vecindad en el municipio de Ciales.
(c) Don Juan Eoure Dalmau por escritura otorg’ada tam-bién ante el notario don Antonio Alvarez Nava en 5 de marzo Je 1897, hipotecó la finca de que se.trata a favor de la mer-cantil J. Ochoa y Hermano, a quienes posteriormente la ven-dió por escritura de 29 de mayo de 1903 otorgada ante el no-tario don Jacinto Texidor, constándole a dicha mercantil que la venta hecha a su causante Eoure Dalmau fué autorizada por el Juzgado de Primera Instancia de Catedral de la ciu-dad-de San Juan.
*787(d) La sociedad demandada J. Ocho a y Hermano se en-cuentra en posesión de la finca de que se trata y fia estado en esa posesión desde el año 1903 percibiendo los frutos y ren-tas de la misma.
(e) La mercantil J. Ocfioa y Hermano sostenía correspon-dencia con Doña Bosa Torrens y con la sucesión de Don Pedro Martorell, dirigida al pueblo de su residencia, o sea diales, y sabía que Oíales era la residencia habitual de la Señora Torrens y de sus liijos al tiempo de concederse la autoriza-ción judicial.
La parte-demandada alegó como defensa especial-que la acción ejercitada había prescrito de acuerdo con el artículo 1858 del Código Civil Eevisado y la corte por ese fundamento-desestimó la demanda en su sentencia de 22 de diciembre de 1915.
Sostiene la parte apelante como fundamento del recurso que la corte inferior erró al declarar que la sociedad deman-dada J. Ocfioa y Hermano adquirió por prescripción adqui-sitiva ordinaria mediante la posesión durante diez años con buena fe y justo título los condominios de la finca objeto do esta acción reivindicatoría.
Al resolver en el día de boy el recurso de apelación No, 1499 en otro caso análogo entre las mismas partes y con idén-ticas cuestiones legales, llegamos a la conclusión de que pro-cedía confirmar la sentencia apelada, como así lo fiemos fieefio.
Opinamos que la Corte de Distrito de San Juan fia apli-cado debidamente, lejos de infringirlo; el artículo 1858 dei Código Civil, según el cual el dominio y demás derechos reales sobre bienes inmuebles se prescriben por la posesión durante diez años entre presentes y veinte entre ausentes, con buena fe y justo título.
Es indiscutible que la mercantil J. Ocfioa y Hermano fia estado en posesión de los condominios de que se trata por más de-diez años que es el período aplicable al presente caso por tratarse de prescripción entre presentes.
La posesión fia sido de buena fe, la cual debe presumirse *788siempre, correspondiendo la prueba, de la mala fe de nxi po-seedor al qne la afirma, según el artículo 437 del Código Civil, y esa mala fe como cuestión que es de lieclio ha debido pro-barse. No se ha probado, como tampoco se ha ¡probado me-diante la correspondiente evidencia que J. Ochoa y Hermano teman conocimiento de que la escritura pública que les sirve de título, o sea, la otorgada a su favor por Juan Boure Dal-mau, contuviera algún vicio que la invalidara, lo cual basta para que su posesión sea reputada de buena fe con ari'eglo al artículo 436 del Códig’o Civil concordante con el 1851. La buena fe del poseedor, que como hemos dicho antes siempre es de pi'esumirse, consiste según el artículo 1851 en la creen-cia 'de que la persona de quien recibió la cosa era dueña de ella y podía transmitir su dominio. Para la estimación de uña mera creencia a los efectos de la buena fe no hay que aplicar-los principios estrictos de derecho como si se tratara de juzgar acerca de la validez del acto; según sentencia del Tribunal Supremo de España de 2 de octubre de 1908, Jurisprudencia Civ. 112, página 39. Yiene a corroborar la presunción de la buena" fe por parte del poseedor, la autorización concedida para la venta por el Juzgado de Primera Instancia de Ca-tedral.
• Por lo que atañe al justo título para la prescripción, que en el caso presente es la escritura otorgada por Juan Boure Dalmau a favor de J. Ochoa y Hermano, aunque no hubiera podido transmitir a esa sociedad la propiedad de los bienes reclamados por la nulidad del título que el vendedor osten-tara, como dicha escritura, además de reunir los requisitos externos que la ley requiere, constituye por su naturaleza un título traslativo de dominio, es manifiesto que se llenan en ella las condiciones establecidas en los artículos 1853 y 1854 del Código Civil Bevisado, porqué de exigirse que el título in-vocado transmitiera de hecho y de derecho el dominio de la cosa al comprador, no tendría para qué acudir éste a la pres-cripción, y este modo de adquirir por lo que respecta a la prescripción ordinaria sería superfluo y habría que borrarlo *789por innecesario e inútil de entre los' admitidos por nuestra legislación positiva. Sentencia del Tribunal Supremo de Es-paña de 30 de enero de 1910, 119 Jur. Civ. 486.
Por las razones que dejamos expuestas y las que consigna-mos en nuestra opinión que sirve de fundamento a la deci-sión del recurso No. 1499, las que aquí ratificamos y reprodu-cimos, tenemos que llegar a idéntica decisión final.
Es- de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Juez concurrente: Sr. Hutcbison, quien firmó “conformo con la sentencia.”
Jueces disidentes: Sres. Wolf y del Toro.